Citation Nr: 0941378	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic emphysema 
(chronic obstructive pulmonary disease).  

2.  Entitlement to an increased disability evaluation for the 
Veteran's minimal inactive chronic pulmonary tuberculosis, 
currently evaluated as 30 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from May 1951 to 
March 1955 and additional duty with the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for chronic 
emphysema; an increased disability evaluation for the 
Veteran's minimal inactive chronic pulmonary tuberculosis; 
and a total rating for compensation purposes based on 
individual unemployability.  In September 2009, the Veteran 
was afforded a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO.  At the hearing, the Veteran 
submitted a Motion to Advance on the Docket.  In October 
2009, the Board granted the Veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



REMAND

The Veteran asserts that he incurred chronic emphysema as the 
result of his service-connected pulmonary tuberculosis, 
bronchiectasis, and left lower lobectomy residuals and his 
multiple service-connected pulmonary disabilities have 
rendered him unemployable.  He states that he has been 
repeatedly diagnosed with emphysema/chronic obstructive 
pulmonary disease (COPD) by his treating VA physicians.  The 
Veteran advances further that he can no longer work due to 
his service-connected pulmonary disorders and other 
significant service-connected and nonservice-connected 
disabilities.  

The Board observes that the VA clinical and examination 
documentation of record is in apparent conflict as to whether 
the Veteran has chronic emphysema (COPD).  While a December 
2006 VA chest X-ray study was found to reveal findings 
consistent with "some emphysematous changes with bulbous 
emphysema," the report of an April 2008 VA examination for 
compensation purposes states that "no COPD was found."  The 
Veteran was diagnosed with restrictive respiratory disease 
and left lower lobe lobotomy residuals.  The VA examiner 
noted that the Veteran "was not employed" and made no 
objective findings as to the impact of the Veteran's 
service-connected pulmonary disabilities upon his vocational 
pursuits.  

The clinical documentation of record does not address the 
Veteran's contentions that his service-connected pulmonary 
disabilities precipitated the onset of chronic emphysema/COPD 
and render him essentially unable to secure and follow any 
form of substantially gainful employment.  Lay assertions may 
serve to support a claim for service connection by 
establishing the occurrence of observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 
38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 2009 WL 2914339, 3 (C. 
A. Fed., 2009).  

Further, the Court has recently clarified that where 
entitlement to a total rating for compensation purposes based 
on individual unemployability under the provisions of 38 
C.F.R. § 4.16 is raised during the adjudicatory process of 
evaluating the underlying disabilities, it is part of the 
claims for benefits for the underlying disabilities.  Rice v. 
Shinseki, 22 Vet. App. 447, 454 (2009).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the facts outlined above and the Court's 
and Federal Circuit's direction, the Board finds that an 
additional VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his chronic pulmonary 
disabilities, including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran, not already of record, for 
incorporation into the record.  

2.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after April 2008, not 
already of record, be forwarded for 
incorporation into the record.  

3.  Then again schedule the Veteran for a 
VA examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and etiology 
of his claimed chronic emphysema/COPD and 
the nature and severity of his 
service-connected minimal inactive 
chronic pulmonary tuberculosis, 
bronchiectasis, and left lower lobectomy 
residuals.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should expressly state whether 
the Veteran has chronic emphysema/COPD.  

The examiner should advance opinions 
addressing the following questions:

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
emphysema/COPD had its onset during 
active service; is etiologically 
related to the Veteran's inservice 
pulmonary complaints and left lower 
lobotomy residuals or otherwise 
originated during active service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected minimal inactive 
chronic pulmonary tuberculosis, 
bronchiectasis, and left lower 
lobectomy residuals disabilities?  

2.  What is the impact of the 
Veteran's chronic pulmonary and 
other service-connected disabilities 
upon his vocational pursuits?  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to service connection for 
chronic emphysema/COPD; an increased 
evaluation for his minimal inactive 
chronic pulmonary tuberculosis; and a 
total rating for compensation purposes 
based on individual unemployability with 
express consideration of the provisions 
of 38 C.F.R. § 3.310(a) (2009); the 
Federal Circuit's decision in Davidson v. 
Shinseki, 2009 WL 2914339, 3 (C. A. Fed., 
2009); and the Court's decisions in Allen 
v. Brown, 7 Vet. App. 439 (1995) and Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

